Case 1-1/-40015-nnAl DOC lfo-L Filed Qo/20/20 Entered Vo/20/20 101497560

 

 

Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
BRACHA CAB CORP Page: 1 of 2
DIP CASE 17-46613 EDNY Statement Period: Apr 01 2020-Apr 30 2020
1281 CARROLL ST Cust Ref #: -- oS vy
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
BRACHA CAB CORP Account’
DIP CASE 17-46613 EDNY
ACCOUNT SUMMARY
Beginning Balance 23,981.00 Average Collected Balance 23,981.00
Interest Earned This Period 0.00
Ending Balance 23,981.00 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TO Bank, N.A. | Equal Housing Lender a

 
Case 1-1/-40015-nhl DOC lfo-L Filed Qo/z0/20 Entered Vo/20/20 10749750

Bank

America’s Most Convenient Bank®

DABRI TRANS CORP

DIP CASE 17-46618 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Apr 01 2020-Apr 30 2020
Cust Ref #:

Primary Account #:

 

 

DABRI TRANS CORP Account /

DIP CASE 17-46618 EDNY

ACCOUNT SUMMARY

Beginning Balance 21,464.00 Average Collected Balance 21,464.00
Interest Earned This Period 0.00

Ending Balance 21,464.00 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender (Sy
Case 1l-1/-40015-nhAl DOClfo-L Filed Oo/2z0/20 Entered Vs/20/20 101497560

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
DOVBER CAB CORP Page: 10f2
DIP CASE 17-46614 EDNY Statement Period: Apr 01 2020-Apr 30 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

DOVBER CAB CORP Account # ri
DIP CASE 17-46614 EDNY

 

 

ACCOUNT SUMMARY

Beginning Balance 26,102.00 Average Collected Balance 26,102.00
Interest Earned This Period 0.00

Ending Balance 26,102.00 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

 

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender a
Case 1-1/-40613-nhl Doc il/s-l Filed Od/20/20 Entered 05/20/20 10'749'36

Bank

America's Most Convenient Bank® T STATEMENT OF ACCOUNT
FIT TAX] CORP Page: 1 of 2
DIP CASE 17-44620 EDNY Statement Period: Apr 01 2020-Apr 30 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

FIT TAXI CORP Account ¢
DIP CASE 17-44620 EDNY

 

 

ACCOUNT SUMMARY

Beginning Balance 846.56 Average Collected Balance 846.56
Interest Earned This Period 0.00

Ending Balance 846.56 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

 

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender a

 
Case 1-L1/-40015-nhi Doc lfo-L Filed Oo/20/20 Entered Vo/20/20 LO'4 97560

 

4/0) Bank

—— America’s Most Convenient Bank® T STATEMENT OF ACCOUNT

JACKHEL CAB CORP Page: 1 of 2
DIP CASE 17-46646 EDNY Statement Period: Apr 01 2020-Anr 3n 2n2n
1281 CARROLL ST Cust Ref #: oo.
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking
JACKHEL CAB CORP

 

 

Account #

DIP CASE 17-46646 EDNY

ACCOUNT SUMMARY

Beginning Balance 13,070.81 Average Collected Balance 13,070.81
Interest Earned This Period 0.00

Ending Balance 13,070.81 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TO Bank, N.A | Equal Housing Lender we
Case 1-1/-400195-nnl DOC Lfo-l

D Bank

America’s Most Convenient Bank®

 

JARUB TRANS CORP

DIP CASE 17-46639 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking
JARUB TRANS CORP

STATEMENT OF ACCOUNT

Page:
Statement Period:
Cust Ref #:

Filed Oo/2z0/20 Entered Qoi20/20 10749750

1 of 2
Apr 01 2020-Anr 2n 2n2n

Primary Account #:

 

 

Accounté# _ 2.2L

DIP CASE 17-46639 EDNY

ACCOUNT SUMMARY

Beginning Balance 19,139.48 Average Collected Balance 19,139.48
Interest Earned This Period 0.00

Ending Balance 19,139.48 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TO Bank, N.A.| Equal Housing Lender te
Case 1-L/-40015-nnhi Doc lfo-L Filed Qo/2z0/20 Entered Vo/20/20 10749750

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
LECHAIM CAB CORP Page: 1 of2
DIP CASE 17-46647 EDNY Statement Period: Apr 01 2020-Apr 30 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

LECHAIM CAB CORP Account #
DIP CASE 17-46647 EDNY

 

 

ACCOUNT SUMMARY

Beginning Balance 2,150.57 Average Collected Balance 2,150.57
Interest Earned This Period 0.00

Ending Balance 2,150.57 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

 

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender (Sy

 
Case 1-1/-40019-nnl Doc Lfo-L

Bank

America’s Most Convenient Bank®

MERAB CAB CORP

DIP CASE 17-46619 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

Filed Oo/2z0/20 Entered Oo/20/20 10749750

T: STATEMENT OF ACCOUNT
Page: 1 of 2
Statement Period: Apr 01 2020-Aor 39 2020
Cust Ref #:

Primary Account #:

 

 

MERAB CAB CORP Account;

DIP CASE 17-46619 EDNY

ACCOUNT SUMMARY

Beginning Balance 21,881.15 Average Collected Balance 21,881.15
Interest Earned This Period 0.00

Ending Balance 21,881.15 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC insured | TD Bank, N.A. | Equal Housing Lender (Sy
Case 1-L1/-40015-nnl DOC lfo-L Filed QOo/20/20 Entered Vo/z0/20 10749750

a) Bank

America’s Most Convenient Bank®

 

NY CANTEEN TAX! CORP
DIP CASE 17-46644 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Apr 01 2090-Anr an anon
Cust Ref #: —

Primary Account #:

 

 

 

NY CANTEEN TAXI CORP Account # ©

DIP CASE 17-46644 EDNY

ACCOUNT SUMMARY

Beginning Balance 16,668.17 Average Collected Balance 16,668.17
Interest Earned This Period 0.00

Ending Balance 16,668.17 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

DAILY ACCOUNT ACTIVITY

 

No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.idbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender qe
Case 1-L1/-40015-nnl Doc lfo-L Filed Qo/20/20 Entered Voiz0/20 107497560

| Bank

America’s Most Convenient Bank®

 

NY ENERGY TAXI CORP
DIP CASE 17-44645
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking
NY ENERGY TAXI CORP

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Apr 01 2020-Apr 30 2020
Cust Ref #: #

Primary Account #: —

 

 

Account # —.nHe.
DIP CASE 17-44645
ACCOUNT SUMMARY
Beginning Balance 145.40 Average Collected Balance 145.40
Interest Earned This Period 0.00
Ending Balance 145.40 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender {Sy
Case 1-L1/-40015-nhi Doc lfo-L Filed Qo/20/20 Entered Vo/20/20 10749750

 

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
NY GENESIS TAXI CORP Page: 1 of 2
DIP CASE 17-46617 EDNY Statement Period: Apr 01 2020-Apr 30 2020
1281 CARROLL ST Cust Ref #: mee
BROOKLYN NY 11213 Primary Account #: ‘

Chapter 11 Checking

NY GENESIS TAX1 CORP Account #
DIP CASE 17-46617 EDNY

 

 

ACCOUNT SUMMARY

Beginning Balance 27,589.55 Average Collected Balance 27,589.55
Interest Earned This Period 0.00

Ending Balance 27,589.55 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

 

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender (Sy

 
Case 1-1/-40019-nnl Doc Lfo-l

Filed Oos/z0/2Z0 Entered Qoi2z0/20 10749750

 

 

Bank
America's Most Convenient Bank® 7 STATEMENT OF ACCOUNT
NY STANCE TAX! CORP Page: 1 of 2
DIP CASE 17-46642 EDNY Statement Period: Apr 01 2020-Anr 39 2020
1281 CARROLL STREET Cust Ref #:
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
NY STANCE TAXI CORP Account i
DIP CASE 17-46642 EDNY
ACCOUNT SUMMARY
Beginning Balance 11,115.00 Average Collected Balance 11,115.00
Interest Earned This Period 0.00
Ending Balance 11,115.00 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender (Sy
Case 1-1/-40015-nni Doc Lfo-l

Bank

America’s Most Convenient Bank®

NY TINT TAXI CORP

DIP CASE 17-46641 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

NY TINT TAXI CORP
DIP CASE 17-46641 EDNY

Filed Oo/20/20 Entered Qo/20/20 10749750

T STATEMENT OF ACCOUNT
Page: 1 of 2
Statement Period: Apr 01 2020-Anr 2n 2n2n
Cust Ref #:

Primary Account #:

Account

 

 

 

ACCOUNT SUMMARY
Beginning Balance 4,741.66 Average Collected Balance 4,741.66
. Interest Earned This Period 0.00
Ending Balance 4,741.66 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30
DAILY ACCOUNT ACTIVITY

 

No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender (Sy
Case 1-1/-40019-nnl DOC Lfo-l

) Bank

America’s Most Convenient Bank®

 

SOMYASH TAXI INC

DIP CASE 17-46640 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

SOMYASH TAXI INC
DIP CASE 17-46640 EDNY

STATEMENT OF ACCOUNT

Page:

Statement Period:
Cust Ref #: .
Primary Account #:

Account #<

Filed Oo/2Z0/20 Entered Vai20/20 10749750

1 of 2
Apr01 non: 4--emacne:

r

 

 

ACCOUNT SUMMARY

Beginning Balance 17,688.57 Average Collected Balance 17,688.57
Interest Earned This Period 0.00

Ending Balance 17,688.57 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TO Bank, N.A.| Equal Housing Lender (Sy
Case 1-1/-40613-nhl Doc l/s-L Filed Oo/20/20 Entered 09/20/20 10:49'36

 

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
TAMAR CAB CORP Page: 1 of2
DIP CASE 17-46616 EDNY Statement Period: Apr 01 2999-Anr 30 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #: eueisersecs

Chapter 11 Checking

TAMAR CAB CORP Account# .
DIP CASE 17-46616 EDNY

 

 

ACCOUNT SUMMARY

Beginning Balance 21,880.20 Average Collected Balance 21,880.20
Interest Earned This Period 0.00

Ending Balance 21,880.20 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender (Sy

 
